Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the temperature" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the temperature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the melting point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the temperature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the group consisting" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the group consisting" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the group consisting" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Election/Restrictions
Applicant's election with traverse of claims 11-37 in the reply filed on 10/27/2021 is acknowledged.  The traversal is on the ground(s) that Migaku fails to discloses the layered product comprises electrospun fibers.  This is not found persuasive because the combined teaching of Migaku and Chen discloses every limitation of claim 11 as cited claim rejection 11.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-14, 29 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki Migaku (JP 08-216310 A) (hereinafter Migaku) and further in view of Chen et al. (US Pub. No.: 2008/0160856 A1) (hereinafter Chen).
Regarding claim 11, Migaku discloses a method for making a layered product comprising a hydrophilic first material and hydrophobic second material (¶0027), the method comprising: 
providing a first surface and a second surface, wherein the temperature of the second surface is higher than the temperature of the first surface (¶0076); 
arranging a layered combination comprising the hydrophilic first material and the hydrophobic second material between the first surface and the second surface, whereby the hydrophilic first material comes into contact with the first surface and the hydrophobic second material comes into contact with the second surface; applying pressure towards the layered combination between the first surface and the second surface that connects the hydrophilic first material and the hydrophobic second material into the layered product (¶0075-¶0076). 
Migaki is silent about the layered product comprises electrospun fibers. 
Chen also discloses a method of manufacturing layered product comprising hydrophilic and hydrophobic material. Migaki discloses the composite material can be use variety of applications form absorbent garments to wipe cloths. With absorbent products, it is important to have a sufficiently large surface area to allow for adequate absorption. In some instances, such as in absorbent garments, wicking is a very important feature. In many of these products it is desirable for the material to be either hydrophobic or hydrophilic, depending on its use (¶004). Chen discloses electrospun fibers have narrow diameters which allows for control over morphology and porosity (via diameter size) of composite.
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize an electrospun fibers as taught by Chen within the method of manufacturing layered product as taught by Migaki. The benefit of doing so would have been control the morphology and porosity of the final product. 
Regarding claim 12, Chen discloses the hydrophilic first material and the hydrophobic second material are electrospun materials (¶0102). 
Regarding claim 13, Migaki discloses the temperature of said second surface is below the melting point of the first and second material (¶0076). 
Regarding claim 14, Migake discloses the difference in temperature between the second surface and the first surface is at least 20ºC (¶0076). 
Regarding claim 18, Migake discloses the temperature of the second surface is at or above the melting point of the hydrophobic second material (¶0076). 
Regarding claim 29, Chen discloses the hydrophobic fiber comprises poly(caprolactone) (¶0008, ¶0034).
Regarding claim 32-33, Migaku discloses the first and second surface are surfaces of a press and the press is a roller press (¶0076). 
Regarding claims 34 and 35, Migaku discloses pair of rollers apply heat and pressure to connect the layers together (¶0076). Such a configuration would naturally have gap between the rollers to allow the multilayer to compress. Furthermore, it would have been obvious to size the gap to allow for adequate pressure to facilitate bonding the layers together. 

Claim(s) 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migake and Chen as applied to claims 11-14, 29 and 32-35 above, and further in view of Jens Hansen (WO 2015/189212 A1) (hereinafter Hansen).
Regarding claims 20-28 the limitations of claims 11 are taught by Migake and Chen as cited above. They are both silent about the hydrophilic first material is a hydrophilic electrospun layer. 
Hansen also disclose method for making a layered product comprising a hydrophilic and hydrophobic material (Fig. 4). The method discloses electrospinning fibers along with bioadhesive and drug substance. The hydrophilic comprises a etylcellulose (EC) polymer with one or more fiber-forming hydrophilic polymer such as polyvinylpyrrolidone (PVP) (Page 6, Ln 11-18). The bioadhesive substance is polyethylene oxides (Page 10, 1-6). The benefit of doing so would have been to comprise a multiplayer product for treatment of a disease located on the skin or mucosa. Notably, to allow the product to stay on the application site for a prolonged period of time. 
Give then wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the hydrophilic electrospun layer as taught by Hansen within the method of making a layered product as taught by the combined teaching of Migake and Chen. The benefit of doing so would have been to use the multilayer product for treatment of skin or mucosa diseases. 

Claim(s) 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migake and Chen as applied to claims 11-14, 29 and 32-35 above, and further in view of Ignatious et al. (US Pub. No.: 2006/0013869 A1).
Regarding claims 30 and 31, the limitations of claims 29 are taught by the combined teaching of Migake and Chen. They are both silent about the hydrophobic second material further comprises a plasticizer. 
Ignatious discloses method of making electrospun nanofibers which are used in pharmaceutical compositions. The nanofibers are hydrophobic (¶0002). The polymeric composition may be electrospun from a solvent base or neat. It is recognized that these polymeric compositions which are spun neat may also contain additional additives such as, plasticizers, and antioxidants. The plasticizers are employed to assist in the melting characteristics of the composition. Exemplary of plasticizers that may be employed in the coatings of this invention are triethyl citrate, triacetin, tributyl citrate, acetyl triethyl citrate, acetyl tributyl citrate, dibutyl phthalate, dibutyl sebacate, vinyl pyrrolidone and propylene glycol (¶0061-¶0062). 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize plasticizer as taught by Ignatious within the method of making layered product as taught by the combined teaching of Migake and Chen. The benefit of doing so would have been to assist in the melting of the composition. 

Claim(s) 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migake and Chen as applied to claims 11-14, 29 and 32-35 above, and further in view of Anderson et al. (US Pub. No.: 2009/0296190 A1) (hereinafter Anderson).
Regarding claims 36 and 37, the limitations of claim 32 are taught by the combined teaching of Migake and Chen. They are both silent about the use of press plates or combination of roller and plates as method of laminating materials together. 
Anderson discloses a method of making multilayer laminates. The method discloses the use of press plates and roller with press plates as alternate (Fig. 7). The use of press plates or combination of press plates and roller are well known within the art. Such a methodology is not considered novel within the art. It would have been obvious to a person of ordinary skill in the art to utilize any of the readily available methodology to laminate materials together. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746